DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-20, 22-23, and 25-26 of U.S. Patent No. 10,873,952 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

	The table below maps the independent claims of the instant application to corresponding claims in US 10,873,952 B2, which have the same limitations.
Instant Application
US 10,873,952 B2
1.  A method for allocating available transceiver resources across different component carriers (CCs), the method 
of the UE for simultaneous communication with a carrier aggregation capable network, the list of available CCs comprising a primary CC and one or more secondary CCs; prior to connecting the UE at the current location to the carrier aggregation capable network via any of the available CCs: for each of the available CCs, obtaining, by the data processing hardware of the UE, an expected key performance indicator (KPI) associated with the corresponding available CC at the current location of the UE, the expected KPI associated with the corresponding available CC at the current location of the UE gathered by one or more respective UEs while operating in a non-carrier aggregation mode, the one or more respective UEs comprising at least one of the UE or one or more other UEs; allocating, by the data processing hardware of the UE, the available transceiver resources across the available CCs based on the expected KPIs at the current location; and after allocating the available transceiver resources to the available CCs, transmitting an allocation message from the UE to at least one base station of the carrier aggregation capable network over the primary CC, the allocation message transmitted over the primary CC from the UE to the at least one base station indicating a number of the available transceiver resources allocated to each of the available CCs at the current location; and after transmitting the allocation message to the at least one base station, connecting, by the data processing hardware to the UE, the UE to the carrier aggregation capable network via any of the available CCs having transceiver resources allocated thereto to operate the UE in a carrier aggregation-mode for simultaneous communication with the carrier aggregation capable network via the at least one base station.

2.  The method of claim 1, wherein the expected KPI comprises an averaged number of multiple-input multiple-output (MIMO) spatial layers used by the UE during one or more previous connections to the corresponding available CC at the current location, the UE operating in the non-carrier aggregation mode during each of the one or more previous connections to the corresponding available CC.
3.  The method of claim 2, further comprising, for each of the available CCs: 28Attorney Docket No: 231441-477974 obtaining, by the data processing hardware, an expected signal-to-interference- plus-noise ratio (SINR) associated with the corresponding available CC at the current location; determining, by the data processing hardware, whether the expected SINR 5associated with the corresponding available CC at the current location satisfies a SINR threshold; and when the SINR threshold is satisfied, configuring, by the data processing hardware, the UE to operate on the corresponding available CC and support a MIMO antenna configuration.
3.  The method of claim 2, further comprising, for each of the available CCs: obtaining, by the data processing hardware, an expected signal-to-interference-plus-noise ratio (SINR) associated with the corresponding available CC at the current location; determining, by the data processing hardware, whether the expected SINR associated with the corresponding available CC at the current location satisfies a SINR threshold; and when the SINR threshold is satisfied, configuring, by the data processing hardware, the UE to operate on the corresponding available CC and support a MIMO antenna configuration.
4.  The method of claim 1, wherein the expected KPI comprises one of an averaged number of multiple-input multiple-output (MIMO) spatial layers used by the UE, an expected signal-to-interference-plus-noise ratio (SINR), an expected reference signal received power (RSRP), or an expected channel quality indicator (CQI).
4.  The method of claim 1, wherein the expected KPI comprises one of an averaged number of multiple-input multiple-output (MIMO) spatial layers used by the UE, an expected signal-to-interference-plus-noise ratio (SINR), an expected reference signal received power (RSRP), or an expected channel quality indicator (CQI).
5.  The method of claim 1, wherein obtaining the expected KPI comprises querying a data source stored on memory hardware of the UE, the data source comprising a mapping of: the current location to corresponding CCs that the UE previously connected to at 20the current location while operating in a non-carrier aggregation mode; and the corresponding CCs to corresponding expected KPI values.
5.  The method of claim 1, wherein obtaining the expected KPI comprises querying a data source stored on memory hardware of the UE, the data source comprising a mapping of: the current location to corresponding CCs that the UE previously connected to at the current location while operating in a non-carrier aggregation mode; and the corresponding CCs to corresponding expected KPI values.
6.  The method of claim 1, wherein obtaining the expected KPI comprises querying a data source stored on a distributed storage system in communication with the UE, the 25data source comprising a mapping of: the current location to corresponding CCs that a pool of historical UEs previously connected to at the current location; and the corresponding CCs to corresponding averaged KPI values.
6.  The method of claim 1, wherein obtaining the expected KPI comprises querying a data source stored on a distributed storage system in communication with the UE, the data source comprising a mapping of: the current location to corresponding CCs that a pool of historical UEs previously connected to at the current location; and the corresponding CCs to corresponding averaged KPI values.
7.  The method of claim 1, wherein allocating the available transceiver resources to the available CCs comprises: ordering the available CCs from the available CC associated with the highest expected KPI to the available CC associated with the lowest expected KPI; and 5allocating more transceiver resources to the available CC associated with the highest expected KPI than to the available CC associated with the lowest expected KPI.
8.  The method of claim 1, wherein allocating the available transceiver resources to the available CCs comprises: ordering the available CCs from the available CC associated with the highest expected KPI to the available CC associated with the lowest expected KPI; and allocating more transceiver resources to the available CC associated with the highest expected KPI than to the available CC associated with the lowest expected KPI.
8.  The method of claim 1, wherein the available transceiver resources comprises a total number of radio frequency (RF) chains of a RF front end of the UE.
9.  The method of claim 1, wherein the available transceiver resources comprises a total number of radio frequency (RF) chains of a RF front end of the UE.
9.  The method of claim 1, wherein the available transceiver resources comprise available baseband resources associated with multiple-input multiple-output (MIMO) processing and turbo decoding.
11.  The method of claim 1, wherein the available transceiver resources comprise available baseband resources associated with multiple-input multiple-output (MIMO) processing and turbo decoding.
10.  The method of claim 1, wherein the current UE location comprises a physical location of the UE provided by global positioning system (GPS) coordinates and/or global navigation satellite system (GNSS) coordinates.
12.  The method of claim 1, wherein the current location of the UE comprises a physical location of the UE provided by global positioning system (GPS) coordinates and/or global navigation satellite system (GNSS) coordinates.
11.  A user equipment (UE) device comprising: 20a transceiver having available transceiver resources; data processing hardware in communication with the transceiver; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 25obtaining a carrier aggregation capability, the carrier aggregation capability comprising a list of available CCs supported by user equipment (UE) at a current UE location for simultaneous communication with a carrier aggregation capable network; 30Attorney Docket No: 231441-477974 for each of the available CCs supported by the UE at the current UE location, obtaining an expected key performance indicator (KPI) gathered by one or more respective UEs while operating in a non-carrier aggregation mode; allocating the available transceiver resources across the available CCs 5based on the expected KPIs at the current UE location; informing at least one base station of the carrier aggregation capable network of a number of the available transceiver resources allocated to each of the available CCs at the current UE location; and connecting the transceiver to the carrier aggregation capable network via 10any of the available CCs having transceiver resources allocated thereto to operate the transceiver in a carrier aggregation-mode for simultaneous communication with the carrier aggregation capable network via the at least one base station.
15.  A user equipment (UE) device comprising: a transceiver having available transceiver resources; data processing hardware in communication with the transceiver; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: obtaining a carrier aggregation capability, the carrier aggregation capability comprising a list of available CCs supported by the UE at a current location of the UE for simultaneous communication with a carrier aggregation capable network, the list of available CCs comprising a primary CC and one or more secondary CCs; prior to connecting the transceiver of the UE at the current location to the carrier aggregation capable network via any of the available CCs for simultaneous communication with the carrier aggregation network: for each of the available CCs, obtaining an expected key performance indicator (KPI) associated with the corresponding available CC at the current location of the UE, the expected KPI associated with the corresponding available CC at the current location of the UE gathered by one or more respective UEs while operating in a non-carrier aggregation mode, the one or more respective UEs comprising at least one of the UE or one or more other UEs; allocating the available transceiver resources across the available CCs based on the expected KPIs at the current location; and534010160.2Application No. 15/828,373Docket No.: 231441-419509 After Final Office Action of March 2, 2020after allocating the available transceiver resources across the available CCs, transmitting an allocation message from the UE to at least one base station of the carrier aggregation capable network over the primary CC, the allocation message transmitted over the primary CC from the UE to the at least one base station indicating a number of the available transceiver resources allocated to each of the available CCs at the current location; and after transmitting the allocation message to the at least one base station, connecting the transceiver to the carrier aggregation capable network via any of the available CCs having transceiver resources allocated thereto to operate the transceiver in a carrier aggregation-mode for simultaneous communication with the carrier aggregation capable network via the at least one base station.
12.  The UE device of claim 11, wherein the expected KPI comprises an averaged 15number of multiple-input multiple-output (MIMO) spatial layers used by the UE during one or more previous connections to the corresponding available CC at the current location, the UE operating in the non-carrier aggregation mode during each of the one or more previous connections to the corresponding available CC.
16.  The UE device of claim 15, wherein the expected KPI comprises an averaged number of multiple-input multiple-output (MIMO) spatial layers used by the transceiver during one or more previous connections to the corresponding available CC at the current location, the transceiver operating in the non-carrier aggregation mode during each of the one or more previous connections to the corresponding available CC.
13.  The UE device of claim 12, wherein the operations further comprise, for each of the available CCs: obtaining, by the data processing hardware, an expected signal-to-interference- plus-noise ratio (SINR) associated with the corresponding available CC at the current location; 25determining, by the data processing hardware, whether the expected SINR associated with the corresponding available CC at the current location satisfies a SINR threshold; and when the SINR threshold is satisfied, configuring, by the data processing hardware, the UE to operate on the corresponding available CC and support a MIMO 30antenna configuration.
17.  The UE device of claim 16, wherein the operations further comprise, for each of the available CCs: obtaining an expected signal-to-interference-plus-noise ratio (SINR) associated with the corresponding available CC at the current location; determining whether the expected SINR associated with the corresponding available CC at the current location satisfies a SINR threshold; and when the SINR threshold is satisfied, configuring the transceiver to operate on the corresponding available CC and support a MIMO antenna configuration.
14.  The UE device of claim 11, wherein the expected KPI comprises one of an averaged number of multiple-input multiple-output (MIMO) spatial layers used by the UE, an expected signal-to-interference-plus-noise ratio (SINR), an expected reference 5signal received power (RSRP), or an expected channel quality indicator (CQI).
18.  The UE device of claim 15, wherein the expected KPI comprises one of an averaged number of multiple-input multiple-output (MIMO) spatial layers used by the transceiver, an expected signal-to-interference-plus-noise ratio (SINR), an expected reference signal received power (RSRP), or an expected channel quality indicator (CQI).
15.  The UE device of claim 11, wherein obtaining the expected KPI comprises querying a data source stored on memory hardware of the UE, the data source comprising a mapping of: 10the current location to corresponding CCs that the UE previously connected to at the current location while operating in a non-carrier aggregation mode; and the corresponding CCs to corresponding expected KPI values.
19.  The UE device of claim 15, wherein obtaining the expected KPI comprises querying a data source stored on the memory hardware, the data source comprising a mapping of: the current location to corresponding CCs that the transceiver previously connected to at the current location while operating in a non-carrier aggregation mode; and the corresponding CCs to corresponding expected KPI values.
16.  The UE device of claim 11, wherein obtaining the expected KPI comprises 15querying a data source stored on a distributed storage system in communication with the UE, the data source comprising a mapping of: the current location to corresponding CCs that a pool of historical UEs previously connected to at the current location; and the corresponding CCs to corresponding averaged KPI values.
20.  The UE device of claim 15, wherein obtaining the expected KPI comprises querying a data source stored on a distributed storage system in communication with the UE device, the data source comprising a mapping of: the current location to corresponding CCs that a pool of historical UEs previously connected to at the current location; and the corresponding CCs to corresponding averaged KPI values.
17.  The UE device of claim 11, wherein allocating the available transceiver resources to the available CCs comprises: ordering the available CCs from the available CC associated with the highest expected KPI to the available CC associated with the lowest expected KPI; and 25allocating more transceiver resources to the available CC associated with the highest expected KPI than to the available CC associated with the lowest expected KPI.
22.  The UE device of claim 15, wherein allocating the available transceiver resources to the available CCs comprises: ordering the available CCs from the available CC associated with the highest expected KPI to the available CC associated with the lowest expected KPI; and allocating more transceiver resources to the available CC associated with the highest expected KPI than to the available CC associated with the lowest expected KPI.
18.  The UE device of claim 11, wherein the available transceiver resources comprises a total number of radio frequency (RF) chains of a RF front end of the UE.
23.  The UE device of claim 15, wherein the available transceiver resources comprises a total number of radio frequency (RF) chains of a RF front end of the transceiver.
19.  The UE device of claim 11, wherein the available transceiver resources comprise available baseband resources associated with multiple-input multiple-output (MIMO) processing and turbo decoding.
25.  The UE device of claim 15, wherein the available transceiver resources comprise available baseband resources associated with multiple-input multiple-output (MIMO) processing and turbo decoding.
20.  The UE device of claim 11, wherein the current UE location comprises a physical location of the UE provided by global positioning system (GPS) coordinates and/or global navigation satellite system (GNSS) coordinates.
26.  The UE device of claim 15, wherein the current location of the UE device comprises a physical location of the UE device provided by global positioning system (GPS) coordinates and/or global navigation satellite system (GNSS) coordinates.


	Regarding claim 1, in claim 1 of U.S. Patent No. 10,873,952 B2, the limitation “transmitting an allocation message from the UE to at least one base station of the carrier aggregation capable network over the primary CC from the UE to the at least one base station” anticipates the limitation “informing, by the data processing hardware, at least one base station of the carrier aggregation capable network,” of claim 1 of the instant application.

	Regarding claim 2, claim 2 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 2 of the instant application.
	Regarding claim 3, claim 3 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 3 of the instant application.
	Regarding claim 4, claim 4 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 4 of the instant application.
	Regarding claim 5, claim 5 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 5 of the instant application.
	Regarding claim 6, claim 6 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 6 of the instant application.
	Regarding claim 7, claim 8 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 7 of the instant application.
	Regarding claim 8, claim 9 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 8 of the instant application.
	Regarding claim 9, claim 11 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 9 of the instant application.
	Regarding claim 10, claim 12 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 10 of the instant application.

	Regarding claim 11, in claim 11 of U.S. Patent No. 10,873,952 B2, the limitation “transmitting an allocation message from the UE to at least one base station of the carrier aggregation capable network over the primary CC from the UE to the at least one base station” anticipates the limitation “informing, by the data processing hardware, at least one base station of the carrier aggregation capable network,” of claim 11 of the instant application
	Regarding claim 12, claim 16 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 12 of the instant application.
	Regarding claim 13, claim 17 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 13 of the instant application.
	Regarding claim 14, claim 18 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 14 of the instant application.
	Regarding claim 15, claim 19 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 15 of the instant application.
	Regarding claim 16, claim 20 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 16 of the instant application.
	Regarding claim 17, claim 22 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 17 of the instant application.
	Regarding claim 18, claim 23 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 18 of the instant application.
	Regarding claim 19, claim 25 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 19 of the instant application.
	Regarding claim 20, claim 26 of U.S. Patent No. 10,873,952 B2 is substantially directed to the same invention as claim 20 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Baboescu et al. (US 2017/0353867 A1) discloses carrier aggregation and expected WLAN key performance indicators.
	Yoon et al. (US 2015/0326447 A1) discloses carrier aggregation and estimating key performance indicators of client devices based on trending data.
	Panchal et al. (US 2013/0295946 A1) discloses carrier aggregation and estimating key performance indicators to assess the performance of the cellular network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461